DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	Applicant’s response filed 4/18/2022 was received.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Objections
2.	The objections to claims 16, 17, 18, and 19 are withdrawn in view of the amendments provided.

3.	Claims 13, 18, 20, and 21 are objected to because of the following informalities:  
a space needs to be provided as follows:  hexafluoroisopropoxide (HFIP) (claims 13 and 18)
DME needs to be proceeded by its full name (dimethoxyethane) (claims 20 and 21 – see correction to claim 17)
Appropriate correction is required.

Specification
4.	The correction filed to the specification to correct an obvious error is accepted.  An amendment to correct an obvious error does not constitute new matter where one skilled in the art would not only recognize the existence of error in the specification, but also the appropriate correction. In re Oda, 443 F.2d 1200, 170 USPQ 268 (CCPA 1971) (MPEP 2163.07).

Claim Rejections - 35 USC § 112
5.	The prior Office Action rejections of claim 13-19, and their respective dependent claims, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement are withdrawn in view of either the amendments provided or cancellation of the claims.  
	The rejection of claim 13, and thus dependent claims 14-19, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is withdrawn in view of the amendments provided. 
	The rejection of claim 13, and thus dependent claims 14-19, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of the amendments provided.

6.	Claims 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 20 and 21 fail to utilize proper antecedent basis and define the entities claimed with respect to those of independent claim 13.  For example, claim 13 defines an electrolyte solution comprising:  an ethereal solvent; an anion; and Mg(R)2, where R is hexafluoroisoproxide (HFIP).  Claim 20 recites:

    PNG
    media_image1.png
    108
    647
    media_image1.png
    Greyscale

Claim 20 is thus indefinite as it is not clear whether the electrolyte comprises:
an ethereal solvent; 
an anion; 
Mg(HFIP2), 
AlCl3, and 
DME; 

OR, 

if AlCl3 = the anion and DME = the ethereal solvent such that there are only three entities required versus five.  The same issue is present in claim 21. 
	Appropriate correction is required.  For compact prosecution purposes, for prior art examination, claims 20 and 21 are each being examined as if AlCl3 = the anion and DME = the ethereal solvent.

7.	Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 21 is reproduced below.

    PNG
    media_image2.png
    169
    636
    media_image2.png
    Greyscale


The oxidative stability value range is not supported by the disclosure.  The range of “greater than 2V and less than 4.75V” does not exist within the disclosure.  As previously discussed for a similar limitation presented, at best, Figure 4 discloses oxidative stability values of the specific, mixed electrolyte solution of 0.25 M 1:2 Mg(HFIP)2: Al(HFIP)3 (HFIP is –OCHCF3CF3) (P16) against copper, platinum, aluminum, 304 stainless steel (“304SS”), and 316 SS as working electrodes, respectively (P61).  A range encompasses all the values within that range; wherein Figure 4 only supports five values specific to the given metal electrode.  Accordingly, the range as claimed for each of the plurality of working electrodes is not supported by the disclosure.  
	Additionally, it is not clear what the “oxidative stability” is defined as in this embodiment given the oxidative stability is only ever defined in P59 as sweeping the voltage from 0 V vs. Mg to more positive potentials until the current density reaches 10 mA/cm2 with the “the voltage at which this current density is reached defines the oxidative stability limit.”  Figure 4 only shows the current density up to 0.4 mA/cm2.  Thus, the “oxidative stability” of the species of Figure 4 appears to be a different definition that is not defined, wherein the oxidative stability testing parameters (at least room temperature, inert atmosphere, etc.) are not defined and would certainly affect the outcome thereof.  Thus, it is not clear at what point the oxidative stability feature is met given there is no definition for Fig. 4.
	Appropriate correction is required. 

Claim Rejections - 35 USC § 103
8.	Claims 13, 16-17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (US 2016/0020485) in view of Dai et al. (US 2015/0056499) as evidenced by LibreTexts, Section 5.3, “Polarity and Intermolecular Forces,” accessed at https://chem.libretexts.org (copy prevously provided, date unknown). 
Regarding claim 13, Liao teaches a non-aqueous magnesium ion battery (P4, 6, 11, 44-47, not limited to full disclosure), comprising: 
an anode comprising magnesium or a magnesium-containing alloy (P6, 46);
a cathode (P45); and
an electrolyte solution (P10-43) comprising:
an ethereal solvent [Liao teaches tetrahydrofuran, glyme, digylme, etc. – (P36, 37, 43)];
an anion (Liao teaches the compound M1Xn, with the options for M1 and Xn as described and including the specific example of MgCl2, among others) (P34); and
a material represented by the formula M2Zm, wherein M2 may be Mg (magnesium), Z is an alkoxide that may specifically be iso-propoxide (P35), m may be 1 or 2.  
	Thus, rewriting the M2Zm formula of Liao with the taught entities, Liao teaches the material may be magnesium-di-isopropoxide or Mg(R)2 in which R = isopropoxide as shown below:

    PNG
    media_image3.png
    251
    476
    media_image3.png
    Greyscale

	The only deficiency of Liao with respect to the claimed subject matter is that the terminal CH3 groups are not fluorinated (i.e., the hexafluoro portion of hexafluoroisopropoxide or CF3 versus CH3 groups).
In the same field of endeavor, Dai teaches analogous art of a non-aqueous magnesium ion battery including a negative electrode/anode containing magnesium, a positive electrode/cathode, and electrolyte compositions thereof (P16), wherein the electrolyte includes a solvent, an anion, and an alkoxide magnesium halide electrolyte material having Formula 1, RO-Mg-X, and more specifically formula 1a:

    PNG
    media_image4.png
    129
    198
    media_image4.png
    Greyscale

wherein R1, R2, and R3 can independently be selected from a hydrogen atom and any hydrocarbon group provided for R in Formula 1 (i.e., saturated or unsaturated hydrocarbon group that is unsubstituted or alternatively substituted with one or more heteroatom linkers or heteroatom-containing groups containing at least one heteroatom selected from a group including halide (“halogen”) atoms – P8, 35), and more particularly a hydrogen atom and straight-chained and branched alkyl groups having at least 1 and up to 12 carbon atoms, wherein the hydrocarbon groups or alkyl groups may be substituted with one or more fluorine atoms (P10).   The fluorine-substituted group may result in a partially fluorinated species or a perfluorianted species and the group of -CF3 is explicitly named (P35).  The heteroatom-containing group such as the -CF3 group may replace the hydrocarbon group (i.e., what would be -CH-3 in this scenario) (P35).
A person of ordinary skill in the art would be well-apprised that by utilizing halogen atoms or halogen-containing groups in place of hydrogen (-H), and particularly fluorine (e.g., -F) in place of hydrogen (-H), the predictable result of increasing the alkoxides ability to solvate in polar solvents such as those used by Liao and Dai is achieved.  This is because fluorine (-F) is the most electronegative element in the periodic table and functions as a highly electron-withdrawing group.  Its use as R1, R2, and/or R3 in the alkoxide entity portion creates an intramolecular dipole with fluorine atom(s) in the molecule having a slightly negative charge (δ-) and the carbon atom to which it is attached having a slightly positive charge (δ+)  charge.  By providing the compound with an intramolecular dipole, this increases the compounds ability to solvate in polar solvents such as those used by Liao (THF, glyme – P36, 37, 43) and Dai (P17) given dipole-dipole interactions between the compound and the solvent are achieved and the compound becomes more “like” the solvent, wherein “like-dissolves-like”.  Although the underlying mechanism explained above is not explicitly stated within the reference, the feature of increased solubility is taught by Dai:  “The alkoxide magnesium halide electrolytes described herein are also highly advantageously highly soluble in a wide range of polar aprotic solvents that may be included in the electrolyte” (P17).  The above statements regarding electronegativity, intramolecular forces, and dipole-dipole interactions are evidenced by LibreTexts, Section 5.3, “Polarity and Intermolecular Forces.”
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the magnesium dialkoxide compound of Liao that may be magnesium di-isopropoxide and is functioning as an electrolyte component for a magnesium battery by substituting the hydrogen (H) atoms of the CH3 groups with fluorine atoms (F) such that the CH3 groups are CF3 groups given Dai teaches analogous art of a magnesium alkoxide component functioning as an electrolyte component for a magnesium battery, wherein said alkoxide is taught as being substituted with one or more fluorine atoms, and the specific fluorinated group of CF3 (P35), wherein the predictable results of the substitution would be increasing the solubility of the compounds within polar solvents due to the electronegativity of the substituted halogen/fluorine atoms/groups.  Furthermore, by virtue of the advantageously high solubility of the compounds, Dai teaches that a magnesium battery can exhibit superior performance during its operation including a high reversible capacity, superior cycling stability, and superior rate performance (P17).  
The Courts have held that the substitution of one known element (i.e., fluorine atom) for another (hydrogen) to obtain predictable results (increased solubility) supports a conclusion of obviousness (MPEP 2143, Exemplary Rationale B).  In the instant scenario, there is a finding that the prior art (Liao) contained a device (method, product, etc.) which differed from the claimed device by the substitution of some component with other components (i.e., fluorine atoms in place of hydrogen atoms).  There is a finding that the substituted components and their functions were known in the art (Dai teaches the substituted components in the same context and the effects of halogen/fluorine substitution would be well known to those of ordinary skill in the art), wherein one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.
Regarding claim 16, Liao teaches the compounds of formula M1Xn (the anion) is used in a concentration from about 0.01 M to about 2.0M, and further from about 0.05 M to about 1.25 M (P40).  Liao teaches the compounds of M2Zm (magnesium di-isopropoxide) is utilized in a concentration from about 0.01 M to about 2.0M, and further from about 0.05 M to about 1.25 M (P42).  Liao fails to disclose a specific ratio of one to the other; however, the Courts have held:
 “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05. 

“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382

Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.  In re Hoeschele,406 F.2d 1403, 160 USPQ 809 (CCPA 1969).

A change in form, proportions, or degree “will not sustain a patent.” Smith v. Nichols, 88 U.S. 112, 118-19 (1874).

“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.” In re Williams, 36 F.2d 436, 438 (CCPA 1929).

	Therefore, in the absence of new or unexpected results for which objective evidence exists that is fully commensurate in scope with the claim, it is considered an obvious expedient to determine the optimum or workable amounts of the anion (formula M1Xn) and M2Zm compound of Liao within the electrolyte thereof, and thus ratio relative to one another, given Liao teaches the general molar amounts to be utilized for each (P40, 42) in view of the case law above.
Regarding claim 17, Liao teaches wherein the ethereal solvent is dimethoxyethane (P43).
Regarding claim 22, Liao teaches the ethereal solvent comprises tetrahydrofuran, dimethoxyethane, a higher order glyme (triglyme, tetraglyme) (P43).

Allowable Subject Matter
9.	Claims 18 and 19 are individually objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 18 requires the anion to be AlR’3, wherein R’ is hexafluoroisoproxide (HFIP).  There is no teaching, suggestion, and/or motivation within the prior art to utilize this specific anion in the electrolyte solution of a non-aqueous magneiusm ion battery in conjunction with Mg(HFIP)2.  It is noted that the claim tree for claim 18 is 13-16- 17-18, wherein this claim would be allowable as would just the limitations of claims 13 + 18.
Claim 19 requires the anion to be AlCl3, wherein the primary reference to Liao expressly teaches away from the use thereof (P9, 32-33). In order to teach away, the reference must criticize, discredit, or otherwise discourage the solution claimed (In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004); MPEP 2145.  Liao teaches that the electrolytes of the reference are void of AlCl3, wherein “With the elimination of the AlCl3, which is very corrosive, the electrolytes avoid the problem of co-deposition of aluminum metal on the surface of the anode, along with a multivalent metal” (P33).  A reference may be said to teach away when a person of ordinary skill, upon reading the reference...would be led in a direction divergent from the path that was taken by the applicant." See In re Haruna, 249 F.3d 1327, 58USPQ2d 1517 (Fed. Cir. 2001).  Accordingly, a person of ordinary skill in the art upon reading the reference to Liao would not have utilized AlCl3 within the electrolyte composition. It is noted that the claim tree for claim 19 is 13-16- 17-19, wherein this claim would be allowable as would just the limitations of claims 13 + 19.
10.	Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  It is noted that claim 20 has been examined for prior art evaluation as if AlCl3 = the anion and DME = the ethereal solvent (see issue outlined in rejection under 35 U.S.C. 112(b)/second paragraph above).

Response to Arguments
11.	Applicant’s arguments with respect to the prior Office Action rejections have been fully considered; wherein all prior Office Actions have been withdrawn in view of the amendments made.  However, upon further consideration, a new ground(s) of rejection is made in view of the issues outlined above with respect to 35 U.S.C. 112(a)/(b), and the prior art cited above (previously cited).
	
Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/
Primary Examiner, Art Unit 1729